KRUEGER, Judge.
The offense is murder. The punishment assessed is death.
Appellant brings forward three complaints upon which he relies for a reversal of the judgment. In view of the disposition we are making of this case, we deem it necessary to discuss only his first complaint by which he challenges the sufficiency *512of the indictment which, omitting the formal parts, reads as follows:
“* * * That one buster northern on the 27th day of March, in the year of our Lord One Thousand Nine Hundred and 46 with force and arms, in the County and State aforesaid, did then and there unlawfully, voluntarily, and with his malice aforethought, kill Fannie McHenry by then and there kicking and stomping the said Fannie McHenry, etc.”
His main contention is that the indictment fails to charge the means by which the alleged murder was committed. In this respect, we agree. It seems to have been the holding of this Court in many cases that the means by which the offense was committed, if known, should be stated; and if not known, it should be charged that the same were unknown to the grand jury.
It is now the established rule in this State that an indictment should be so certain and definite in charging the offense that it leaves nothing to be supplied by intendment or inference. Applying this rule to the indictment in the instant case, it fails to meet the requirements of the rule stated. It is true that it charges the time, place and manner of the commission of the offense, but it fails to charge the means employed in the commission of the same.
This court has held many times an indictment is insufficient which charged that the accused killed the deceased with a sharp instrument without charging the kind or character of the instrument employed. Drye v. State, 14 Tex. App. 185 (191), Jackson v. State, 34 Tex. Cr. R. 38.
This Court has also held that charging the accused with killing the deceased by shooting him was insufficient in that it failed to charge that he did so with a gun. In other words, the means employed in the commission of the offense must be charged, if known, in order to apprise the accused, not only of the time, place, and manner of the commission of the offense, but also of the means used in the commission thereof.
Long before this Court was established and while the Supreme Court of this State had appellate jurisdiction of criminal cases, the question here under consideration was frequently before that Court and it consistently held that the indictment had to charge the means by which the offense was committed. *513See Williams v. State, 36 Tex. 352. If the offense was committed with a weapon or other instrument, it had to allege the kind and character of the weapon or instrument used, or aver that it was unknown to the grand jury. This is in consonance with the constitutional requirement that the accused be informed of the offense with which he is charged. It is urged as a reason for affirmance of this case that, inasmuch as one could only kick and stomp with his foot, the instrument or means used in the commission of the offense may be inferred.
We have been unable to find any case so holding, and no text-writer on criminal law, so far as we know, has ever announced such doctrine. To so hold would be a radical departure from the rules of pleading in criminal cases. The constitutional requirement that the accused be informed of the nature of the offense with which he is charged is mandatory. The Legislature as well as the Courts have been rather zealous in framing rules of procedure which would guarantee to the accused this constitutional provision. It might be conceded that the indictment in the instant case informed him that he stomped the deceased to death from which it may be inferred that he did so with his feet since no one can stomp with anything but his feet, but to do so would require the Court to supply by inference something not alleged.
It must be borne in mind that the theory of our law is that every person is presumed to be innocent and it is upon this theory of our law that it is necessary to charge the offense with such certainly that a presumptively innocent man seeking to know what he must meet may ascertain from the indictment fully the matters charged. If we proceed upon the theory that every person accused of an offense is guilty, then it may not . be necessary to charge the offense with the same particularity because being presumed guilty, he would necessarily know what he did, what he is charged with, and what he will be required to meet on his trial, but this would be contrary to the Constitution and our form of government. It would have been an easy matter to have alleged in the indictment that the accused stomped the deceased to death with his feet with shoes on since the grand jury had that information when the indictment was drawn. In support of the conclusion here expressed we refer to the following authority: Huddleston v. State, 70 Tex. Cr. R. 260.
Having reached the conclusion that the indictment is fatally defective with respect to the omission herein pointed out, the *514judgment of the trial court is reversed, the. cause is remanded and the prosecution ordered dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.